 

Exhibit 10.44

 

PREMIER COMMERCIAL BANK

EMPLOYEE STOCK OPTION PLAN

 

THIS IS THE EMPLOYEE STOCK OPTION PLAN (“Plan”) of Premier Commercial Bank (the
“Bank”), a North Carolina bank, with its principal office in Greensboro,
Guilford County, North Carolina, adopted by the Board of Directors of the Bank
(the “Board”), under which options may be granted from time to time to eligible
employees of the Bank to purchase shares of common stock of the Bank (“Common
Stock”), subject to the provisions set forth below:

 

Section 1. PURPOSE OF THE PLAN. The purpose of this Plan is to aid the Bank in
attracting and retaining capable employees and to provide a long range incentive
for employees to remain in the management of the Bank, to perform at increasing
levels of effectiveness and to acquire a permanent stake in the Bank with the
interest and outlook of an owner. These objectives will be promoted through the
granting of options to acquire shares of Common Stock pursuant to the terms of
this Plan.

 

Section 2. ADMINISTRATION. This Plan shall be administered by a committee (the
“Committee”), which shall consist of not less than three members of the Board
who are “Non-Employee Directors” as defined in Rule 16b-3(b)(3) of the Rules and
Regulations under the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”). Members of the Committee shall serve at the pleasure of the
Board. In the absence at any time of a duly appointed Committee, this Plan shall
be administered by the Board in which case all references herein to the
Committee shall be interpreted as references to the Board. The Committee may
designate any officers or employees of the Bank to assist in the administration
of this Plan and to execute documents on behalf of the Committee and perform
such other ministerial duties as may be delegated to them by the Committee.

 

Subject to the provisions of this Plan, the determinations or the interpretation
and construction of any provision of this Plan by the Committee shall be final
and conclusive upon all persons affected thereby. By way of illustration and not
of limitation, the Committee shall have the discretion (a) to construe and
interpret this Plan and all options granted hereunder and to determine the terms
and provisions (and amendments thereof) of the options granted under this Plan
(which need not be identical); (b) to define the terms used in this Plan and in
the options granted hereunder; (c) to prescribe, amend and rescind the rules and
regulations relating to this Plan (provided, however, that no prescription,
amendment or rescission will be effectuated unless it complies with Section 409A
to the extent Section 409A applies to such matters); (d) to determine the
individuals to whom and the time or times at which such options shall be
granted, the number of shares to be subject to each option, the option price,
and the determination of leaves of absence which may be granted to participants
without constituting a termination of their employment for the purposes of this
Plan; and (e) to make all other determinations necessary or advisable for the
administration of this Plan. For purposes of this Plan, Section 409A means
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including regulations and guidance issued thereunder (“Section 409A”).

 

It shall be in the discretion of the Committee to grant options which qualify as
“incentive stock options,” as that term is defined in Section 422 of the Code
(“Incentive Stock Options”) or which do not qualify as Incentive Stock Options
(“Nonqualified Stock Options”) (herein referred to collectively as “Options;”
however, whenever reference is specifically made only to “Incentive Stock
Options” or “Nonqualified Stock Options,” such reference shall be deemed to be
made to the exclusion of the other). Any Options granted which fail to satisfy
the requirements for Incentive Stock Options shall become Nonqualified Stock
Options.

 

Section 3. STOCK AVAILABLE FOR OPTIONS. In the discretion of the Committee, the
stock to be subject to Options under this Plan shall be authorized but unissued
shares of Common Stock which are issued directly to optionees upon exercise of
options and/or shares of Common Stock which are acquired by this Plan or the
Bank in the open market. The total number of shares of Common Stock for which
Options may be granted under this Plan is 192,524 shares, which is ten percent
of the total number of shares of Common Stock issued by the Bank in connection
with its initial public offering. Such total number of shares is subject to any
capital adjustments as provided in Section 14. In the event that an Option
granted under this Plan is forfeited, released, expires or is terminated
unexercised as to any shares covered thereby, such shares thereafter shall be
available for the granting of Options under this Plan; however, if the
forfeiture, expiration, release or termination date of an Option is beyond the
term of existence of this Plan as described in Section 19, then any shares
covered by forfeited, unexercised, released or terminated options shall not
reactivate the existence of this Plan and therefore may not be available for
additional grants under this Plan. The Bank, during the term of this Plan, will
reserve and keep available a number of shares of Common Stock sufficient to
satisfy the requirements of this Plan. In the discretion of the Committee, the
shares of Common Stock necessary to be delivered to satisfy exercised options
may be from authorized and unissued shares of Common Stock or may be purchased
in the open market.

 

 

 

 

Section 4. ELIGIBILITY. Options shall be granted only to individuals who meet
all of the following eligibility requirements:

 

(a)Such individual must be an employee of the Bank. For this purpose, an
individual shall be considered to be an “employee” only if there exists between
the Bank and the individual the legal and bona fide relationship of employer and
employee. In determining whether such relationship exists, the regulations of
the United States Treasury Department relating to the determination of such
relationship for the purpose of collection of income tax at the source on wages
shall be applied.



(b)Such individual must have such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the investment involved in the exercise of the Options.



(c)Such individual, being otherwise eligible under this Section 4, shall have
been selected by the Committee as a person to whom an Option shall be granted
under this Plan.



In determining the employees to whom Options shall be granted and the number of
shares to be covered by each Option, the Committee shall take into account the
nature of the services rendered by respective employees, their present and
potential contributions to the success of the Bank and such other factors as the
Committee shall deem relevant. An employee who has been granted an Option under
this Plan may be granted an additional Option or Options under this Plan if the
Committee shall so determine.

 

If, pursuant to the terms of this Plan, it is necessary that the percentage of
stock ownership of any individual be determined, stock ownership in the Bank or
of a related corporation which is owned (directly or indirectly) by or for such
individual’s brothers and sisters (whether by the whole or half blood), spouse,
ancestors, and lineal descendants or by or for any corporation, partnership,
estate or trust of which such employee is a shareholder, partner or beneficiary
shall be considered as owned by such employee.

 

Section 5. OPTION GRANTS. Subject to the provisions of this Plan, Options shall
be awarded to the employees in such amounts as are determined by the Committee.
The proper officers on behalf of the Bank and each Optionee shall execute a
Stock Option Grant and Agreement (the “Option Agreement”) which shall set forth
the total number of shares of Common Stock to which it pertains, the exercise
price, whether it is a Nonqualified Stock Option or an Incentive Stock Option,
and such other terms, conditions, restrictions and privileges as the Committee
in each instance shall deem appropriate, provided they are not inconsistent with
the terms, conditions and provisions of this Plan. Each Optionee shall receive a
copy of his or her executed Option Agreement. Any Option granted with the
intention that it will be an Incentive Stock Option but which fails to satisfy a
requirement for Incentive Stock Options shall continue to be valid and shall be
treated as a Nonqualified Stock Option.

 

Section 6. OPTION PRICE.

 

(a)          The option price of each Option granted under this Plan shall be
not less than 100% of the fair market value of the stock on the date of grant of
the Option. In the case of Incentive Stock Options granted to a shareholder who
owns stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Bank or a Subsidiary (a “ten percent
shareholder”), the option price of each Option granted under this Plan shall be
not less than 110% of the fair market value of the stock on the date of grant of
the Option.

 

2

 

 

(b)          For purposes of Incentive Stock Options issued under this Plan,
“fair market value” means the value of a share of Common Stock determined
consistent with the requirements of Section 422 of the Code at the time of the
valuation. As of the date of the adoption of this Plan, Section 422 provides the
following definitions (through regulations issued under Section 422 that
incorporate by reference Treasury Regulation §20.2031-2), as applicable: (i) if,
on the applicable date, there is a market for the Common Stock on a stock
exchange, in an over-the-counter market, or otherwise, the value of a share of
Common Stock shall be deemed to be equal to the mean between the highest and
lowest quoted selling prices on the valuation date; (ii) if, on the applicable
date, there were no sales of Common Stock but there were sales on dates within a
reasonable period both before and after the valuation date, the fair market
value shall be determined by taking a weighted average of the means between the
highest and lowest sales on the nearest date before and the nearest date after
the valuation date, with the average weighted inversely by the respective number
of trading days between the selling dates and the valuation date; (iii) if
actual sales are not available during a reasonable period beginning before and
ending after the valuation date, the fair market value shall be determined by
taking the mean between the bona fide bid and asked prices on the valuation
date, or if none, by taking a weighted average of the means between the bona
fide bid and asked prices on the nearest trading date before and the nearest
trading date after the valuation date, if both such nearest dates are within a
reasonable period, with the average weighted as provided in Section 6(b)(ii)
above; (iv) if no actual sales prices or bona fide bid and asked prices are
available on a date within a reasonable period before the valuation date, but
such prices are available on a date within a reasonable period after the
valuation date (or vice versa), then the mean between the highest and lowest
available sales price or bid and asked prices may be taken as the value; (v) if
it is established that the value of Common Stock determined as provided in
Sections 6(b)(i) through 6(b)(iv) does not reflect the fair market value of the
Common Stock, then some reasonable modification of that basis or other relevant
facts and elements of value shall be considered in determining the fair market
value; (vi) if Sections 6(b)(i) through 6(b)(iv) are not applicable, then the
fair market value shall be determined by taking into account the Bank’s net
worth, prospective earning power and dividend-paying capacity, and other
relevant factors, including the goodwill of the business, the economic outlook
in the particular industry, the Bank’s position in the industry and its
management, the degree of control of the business represented by the block of
Common Stock to be valued, the values of securities of corporations engaged in
the same or similar lines of business which are listed on a stock exchange or
the over-the-counter market, and various non-operating assets as provided for in
Treasury Regulation §20.2031-2(f).

 

(c)          For purposes of Nonqualified Stock Options issued under this Plan,
“fair market value” means fair market value determined consistent with the
requirements of Section 409A. At the time of the adoption of this Plan, Section
409A provides the following definitions, as applicable: (i) if, on the
applicable date, the Common Stock is readily tradable on an established
securities market, the fair market value of the Common Stock may be determined
based upon the last sale before or the first sale after the grant, the closing
price on the trading day before or the trading day of the grant, or any other
reasonable basis using actual transactions in such Common Stock as reported by
such market and consistently applied (so long as it is reasonable under Section
409A); (ii) if, on the applicable date, the Common Stock is not readily tradable
on an established securities market, the fair market value of the Common Stock
means a value determined by the reasonable application of a reasonable valuation
method, which method shall consider all available information material to the
value of the Bank and considers the following factors, as applicable: (1) the
value of tangible and intangible assets of the Bank, (2) the present value of
future cash-flows of the Bank, (3) the market value of stock or equity interests
in similar corporations and other entities engaged in trades or businesses
substantially similar to those engaged in by the Bank, the value of which can be
readily determined through objective means (such as through trading prices on an
established securities market or an amount paid in an arm’s length private
transaction), (4) control premiums, (5) discounts for lack of marketability, and
(6) whether the valuation method is used for other purposes that have a material
economic effect on the Bank, its shareholders or its creditors.

 

(d)          The Committee shall maintain a written record of its method of
determining fair market value of the Option at the time each Option is granted
under this Plan.

 

(e)          The option price shall be payable to the Bank in cash or by check,
bank draft or money order payable to the order of the Bank. No share shall be
delivered until full payment has been made.

 

3

 

 

Section 7. EXPIRATION OF OPTIONS. The Committee shall determine the expiration
date or dates of each Option, but such expiration date shall not be later than
ten years after the date such Option is granted. In the event an Incentive Stock
Option is granted to a ten percent shareholder, the expiration date or dates of
each Option shall be not later than five years after the date such Option is
granted. The Committee, in its discretion, may extend the expiration date or
dates of an Option after such date was originally set; however, such expiration
date may not exceed the maximum expiration date described in this Section 7.

 

Section 8. TERMS AND CONDITIONS OF OPTIONS.

 

(a)          All Options must be granted within ten years of the effective date
of this Plan as defined in Section 18.

 

(b)          The Committee may grant Options which are intended to be Incentive
Stock Options and Nonqualified Stock Options, either separately or jointly, to
an eligible employee.

 

(c)          The grant of Options shall be evidenced by a written instrument (an
Option Agreement) containing terms and conditions established by the Committee
consistent with the provisions of this Plan.

 

(d)          Not less than 100 shares may be purchased at any one time unless
the number purchased is the total number at that time purchasable under this
Plan.

 

(e)          The recipient of an Option shall have no rights as a shareholder
with respect to any shares covered by his or her Option until payment in full by
him or her for the shares being purchased. Except as provided in Section 14, no
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock is fully paid for.

 

(f)          The aggregate fair market value of the stock (determined as of the
time the Option is granted) with respect to which Incentive Stock Options are
exercisable for the first time by any participant during any calendar year
(under all benefit plans of the Bank, if applicable) shall not exceed $100,000;
provided, however, that such $100,000 limit of this subsection (f) shall not
apply to the grant of Nonqualified Stock Options. The Committee may grant
Options which are exercisable in excess of the foregoing limitations, in which
case Options granted which are exercisable in excess of such limitation shall be
Nonqualified Stock Options.

 

(g)          All stock obtained pursuant to an Option which qualifies as an
Incentive Stock Option shall be held in escrow for a period which ends on the
later of (i) two years from the date of the granting of the Option or (ii) one
year after the transfer of the stock pursuant to the exercise of the Option. The
stock shall be held by the Bank or its designee. The employee who has exercised
the Option shall during such holding period have all rights of a shareholder,
including but not limited to the rights to vote, receive dividends and sell the
stock. The sole purpose of the escrow is to inform the Bank of a disqualifying
disposition of the stock within the meaning of Section 422 of the Code, and it
shall be administered solely for that purpose.

 

(h)          No more than 40% of the shares which have been set aside for
Options may be allocated to any one participant under this Plan.

 

(i)          All Nonqualified Stock Options shall be issued at no less than 100%
of fair market value as provided for in Section 6(a) The number of shares
subject to each Nonqualified Stock Option will be fixed in the applicable Option
Agreement. When the Nonqualified Stock Options are transferred or exercised, the
transfer or exercise shall be subject to taxation under Code Section 83 and
Treasury Regulation §1.83-7. No Nonqualified Stock Option awarded hereunder
shall contain any feature for the deferral of compensation other than the
deferral of recognition of income until the later of exercise or disposition of
the Option under Treasury Regulation §1.83-7 or the time the stock acquired
pursuant to the exercise of the Option first becomes substantially vested as
defined in Treasury Regulation §1.83-3(b). Further, each Nonqualified Stock
Option will comply with any other Section 409A requirement in order to maintain
the status of the Nonqualified Stock Option as exempt from the requirements of
Section 409A.

 

4

 

 

Section 9. EXERCISE OF OPTIONS.

 

(a)          Options shall become vested and exercisable at the times, at the
rate and subject to such limitations as may be set forth in the Option Agreement
executed in connection therewith; provided, however, that all outstanding and
nonforfeited Options shall be exercisable, if not sooner, on the day prior to
the expiration date thereof.

 

(b)          Unless the Committee shall specifically state otherwise at the time
an Option is granted, all Options granted hereunder shall become vested and
exercisable upon the optionee’s death or disability, and in the event of a
change of control as set forth in Section 12 of this Plan. For the purposes of
this Plan, “disabled” and “disability” shall have the meaning ascribed such
terms in Section 22(e)(3) of the Code.

 

(c)          The exercise of any Option must be evidenced by written notice to
the Bank that the optionee elects to exercise his or her Option. In no event
shall an Option be deemed granted by the Bank or exercisable by a recipient
prior to the mutual execution by the Bank and the recipient of an Option
Agreement which comports with the requirements of Section 5 and Section 8(c).

 

(d)          Any right to exercise Options in annual installments shall be
cumulative and any vested installments may be exercised, in whole or in part, at
the election of the optionee.

 

(e)          The inability of the Bank to obtain approval from any regulatory
body or authority deemed by counsel to be necessary to the lawful issuance and
sale of any shares of Common Stock hereunder shall relieve the Bank of any
liability in respect of the non-issuance or sale of such shares. As a condition
to the exercise of an Option, the Bank may require the person exercising the
Option to make such representations and warranties as may be necessary to assure
the availability of an exemption from the registration requirements of federal
or state securities laws.

 

(f)          The Committee shall have the discretionary authority to impose in
the Option Agreements such restrictions on shares of Common Stock as it may deem
appropriate or desirable, including but not limited to the authority to impose a
right of first refusal or to establish repurchase rights or both of these
restrictions.

 

(g)          Notwithstanding anything to the contrary herein, an optionee shall
be required to exercise his or her Options within the periods set forth in
Sections 10, 11 and 12 below.

 

Section 10. TERMINATION, RETIREMENT, ETC. - EXCEPT BY DISABILITY, DEATH. If any
optionee ceases to be an employee of the Bank for any reason other than death or
disability, he or she may, at any time within three months after his or her date
of termination, but not later than the date of expiration of the Option,
exercise any Option only to the extent it was vested and he or she was entitled
to exercise the Option on the date of termination. Any Options or portions of
Options of terminated optionees not so exercised shall terminate and be
forfeited.

 

Section 11. TERMINATION, RETIREMENT, ETC. - DISABILITY OR DEATH. If any optionee
receiving the grant of an Option dies while in the employment of the Bank or
ceases to be employed by the Bank due to his or her becoming disabled, all
unvested and forfeitable Options of such optionee shall immediately become
vested and nonforfeitable. In the event an optionee ceases to be an employee due
to becoming disabled, the optionee may at any time not later than the date of
expiration of the Option, exercise any Option with respect to all shares subject
thereto; provided, however, that any such optionee having an Incentive Stock
Option may not exercise such Incentive Stock Option more than twelve moths after
the date of termination. In the event an optionee dies while in the employment
of the Bank, the person or persons to whom the Option is transferred by will or
by the laws of descent and distribution, may, at any time not later than the
date of expiration of the Option, exercise any Option with respect to all shares
subject thereto. Any portions of Options of optionees who die or who are
terminated because they become disabled which are not exercised within the
periods set forth above in this Section 11 shall terminate and be forfeited.

 

Section 12. CHANGE OF CONTROL. In the event that a “change of control” occurs
prior to the time that all Options granted to an optionee would be 100% vested,
nonforfeitable and exercisable in accordance with Sections 9, 10 and 11 above,
then, notwithstanding Sections 9, 10, and 11 above, all Options granted to such
optionee shall immediately (or upon the third anniversary of the date of the
Bank’s commencement of operations, whichever is the later) become fully vested
and nonforfeitable. For purposes of this Plan, “change of control” shall have
the meaning given the term “business combination” in the Bank’s Articles of
Incorporation, as the same may be amended from time to time.

 

5

 

 

Section 13. RESTRICTIONS ON TRANSFER. An Option granted under this Plan may not
be transferred except by will or the laws of descent and distribution and,
during the lifetime of the optionee to whom it was granted, may be exercised
only by such optionee.

 

Section 14. CAPITAL ADJUSTMENTS AFFECTING COMMON STOCK.

 

(a)          If the outstanding shares of Common Stock of the Bank are
increased, decreased, changed into or exchanged for a different number or kind
of shares or other securities of the Bank or another entity as a result of a
recapitalization, reclassification, stock dividend, stock split, amendment to
the Bank’s Articles of Incorporation, reverse stock split or merger, an
appropriate adjustment shall be made in the number and/or kind of securities
allocated to the Options previously and subsequently granted under this Plan,
without change in the aggregate purchase price applicable to the unexercised
portion of the outstanding Options but with a corresponding adjustment in the
option price for each share or other unit of any security covered by the
Options.

 

(b)          In the event that the Bank shall declare and pay any dividend with
respect to the Common Stock (other than a dividend payable in shares of the
Bank’s Common Stock or a regular quarterly cash dividend), including a dividend
which results in a nontaxable return of capital to the holders of shares of
Common Stock for federal income tax purposes, or otherwise than by dividend
makes distribution of property to the holders of its shares of Common Stock, the
Committee, in its discretion applied uniformly to all outstanding Options, may
adjust the option price per share of outstanding options in such a manner as the
Committee may determine to be necessary to reflect the effect of the dividend or
other distribution on the fair market value of a share of Common Stock. In
adjusting the option price per share of outstanding Option, the Committee may,
in its discretion, (i) require all holders of outstanding Options to return such
Options and reissue new Options with a new option price or (ii) adjust the
option price without any such return and reissuance. Provided, however, that any
new option price must meet the requirements of Section 6 of this Plan and, with
respect to Nonqualified Stock Options, the new Options issued, if any, must meet
the requirements of Section 8(j) of this Plan.

 

(c)          To the extent that the foregoing adjustments described in Sections
14(a) and 14(b) above relate to particular Options or to particular stock or
securities of the Bank subject to Option under this Plan, such adjustments shall
be made by the Committee, whose determination in that respect shall be final and
conclusive.

 

(d)          The grant of an Option pursuant to this Plan shall not affect in
any way the right or power of the Bank to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 

(e)          No fractional shares of stock shall be issued under this Plan for
any such adjustment.

 

(f)          Any adjustment made pursuant to this Section 14, shall be made, to
the extent practicable, in such manner as not to constitute a modification of
any outstanding Incentive Stock Options within the meaning of Section 424(h) of
the Code.

 

Section 15. INVESTMENT PURPOSE. At the discretion of the Committee, any Option
Agreement may provide that the optionee shall, by accepting the Option,
represent and agree, for himself or herself and his or her transferees by will
or the laws of descent and distribution, that all shares of stock purchased upon
the exercise of the Option will be acquired for investment and not for resale or
distribution, and that upon each exercise of any portion of an Option, the
person entitled to exercise the same shall furnish evidence of such facts which
is satisfactory to the Bank. Certificates for shares of stock acquired under
this Plan may be issued bearing such restrictive legends as the Bank and its
counsel may deem necessary to ensure that the optionee is not an “underwriter,”
as such term is defined in Section 2(ii) of the Securities Act of 1933, as
amended, and Rules and Regulations promulgated thereunder.

 

Section 16. APPLICATION OF FUNDS. The proceeds received by the Bank from the
sale of Common Stock pursuant to the exercise of Options will be used for
general corporate purposes.

 

6

 

 

Section 17. NO OBLIGATION TO EXERCISE. The granting of an Option shall impose no
obligation upon the optionee to exercise such Option.

 

Section 18. EFFECTIVE DATE OF PLAN. This Plan shall not be effective until (i)
adopted by the Board; (ii) approved by the holders of at least two-thirds of the
particular class or classes of stock entitled to vote on such proposal; and
(iii) approval by the North Carolina Commissioner of Banks. The effective date
of this Plan shall be as designated by the Board in accordance with applicable
law.

 

Section 19. TERM OF PLAN. Options may be granted pursuant to this Plan from time
to time within ten years from the effective date of this Plan.

 

Section 20. TIME OF GRANTING OF OPTIONS. Nothing contained in this Plan or in
any resolution adopted or to be adopted by the Committee or the shareholders of
the Bank and no action taken by the Committee shall constitute the granting of
any Option hereunder. The granting of an Option pursuant to this Plan shall take
place only when an Option Agreement shall have been duly executed and delivered
by and on behalf of the Bank at the direction of the Committee.

 

Section 21. WITHHOLDING TAXES. Whenever the Bank proposes or is required to
cause to be issued or transferred shares of stock, cash or other assets pursuant
to this Plan, the Bank shall have the right to require the optionee to remit to
the Bank an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the issuance of any certificate or
certificates for such shares or delivery of such cash or other assets.
Alternatively, the Bank may issue or transfer such shares of stock or make other
distributions of cash or other assets net of the number of shares or other
amounts sufficient to satisfy the withholding tax requirements. For withholding
tax purposes, the shares of stock, cash and other assets to be distributed shall
be valued on the date the withholding obligation is incurred.

 

Section 22. TERMINATION AND AMENDMENT. The Board may at any time amend, modify,
suspend, terminate or discontinue this Plan, subject to any applicable
regulatory requirements and any required shareholder approval or any shareholder
approval which the Board may deem advisable for any reason. The Board may not,
without the consent of an existing optionee, make any alteration which would
deprive such existing optionee of his or her rights with respect thereto.
Provided, however, that, to the extent Section 409A applies to this Plan, any
suspension, termination or discontinuance of this Plan shall not be effective
unless it complies with Section 409A.

 

Section 23. CAPTIONS AND HEADINGS; GENDER AND NUMBER. Captions and paragraph
headings used herein are for convenience only, do not modify or affect the
meaning of any provision herein, are not a part, and shall not serve as a basis
for interpretation or construction of, this Plan. As used herein, the masculine
gender shall include the feminine and neuter, and the singular number shall
include the plural, and vice versa, whenever such meanings are appropriate.

 

Section 24. COST OF PLAN; EXCULPATION AND INDEMNIFICATION. All costs and
expenses incurred in the operation and administration of this Plan shall be
borne by the Bank. In connection with this Plan, no member of the Board and no
member of the Committee shall be personally liable for any act or omission to
act, nor for any mistake in judgment made in good faith, unless arising out of,
or resulting from, such person’s own bad faith, willful misconduct or criminal
acts. To the extent permitted by applicable law and regulation, the Bank shall
indemnify, defend and hold harmless the members of the Board and members of the
Committee, and each other officer or employee of the Bank to whom any power or
duty relating to the administration or interpretation of this Plan may be
assigned or delegated, from and against any and all liabilities (including any
amount paid in settlement of a claim with the approval of the Board), and any
costs or expenses (including counsel fees) incurred by such persons arising out
of or as a result of, any act or omission to act, in connection with the
performance of such person’s duties, responsibilities and obligations under this
Plan, other than such liabilities, costs, and expenses as may arise out of, or
result from the bad faith, willful misconduct or criminal acts of such persons.

 

Section 25. GOVERNING LAW. Without regard to the principles of conflicts of
laws, the laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Plan.

 

7

 

 

Section 26. INSPECTION OF PLAN. A copy of this Plan, and any amendments thereto,
shall be maintained by the Secretary of the Bank and shall be shown to any
proper person making inquiry about it.

 

Section 27. OTHER PROVISIONS. The Option Agreements authorized under this Plan
shall contain such other provisions not inconsistent with the foregoing,
including, without limitation, increased restrictions upon the exercise of
options, as the Committee may deem advisable.

 

Section 28. REGULATORY REQUIREMENT OF EXERCISE OR FORFEITURE. Notwithstanding
any provision to the contrary in this Plan, the Bank's primary federal regulator
can direct the Bank to require Plan participants to exercise or forfeit their
options if the Bank's capital falls below the minimum regulatory requirements as
determined by the Bank’s primary federal or state regulator. In such event, any
options not so exercised shall terminate and be forfeited.

 

Section 29. COMPLIANCE WITH SECTION 409A. It is intended that this Plan meet the
requirements of the Section 409A exemption for option plans such that Section
409A does not apply to the Options issued under this Plan. However, to the
extent that the Board determines that any Option granted under this Plan is
subject to Section 409A, the Option Agreement evidencing such Option shall
incorporate the terms and conditions required by Section 409A. To the extent
applicable, this Plan and Option Agreements shall be interpreted in accordance
with Section 409A. Notwithstanding any provision of this Plan to the contrary,
in the event that, following the effective date, the Board determines that any
Option may be subject to Section 409A, the Board may adopt such amendments to
this Plan and the applicable Option Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (1) exempt the Option from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Option, or
(2) comply with the requirements of Section 409A.

 

8

 

 

PREMIER COMMERCIAL BANK

EMPLOYEE STOCK OPTION GRANT AND AGREEMENT

 

THIS STOCK OPTION GRANT AND AGREEMENT (“Agreement”), being made according to and
subject to the terms and conditions of the Employee Stock Option Plan of Premier
Commercial Bank (referred to hereafter as the “Plan”), a copy of which is
attached hereto as Annex A and is hereby incorporated by reference and made a
part of this Agreement, is herein executed and effective the ____ day of
_______________, _____, between Premier Commercial Bank (the “Bank”) and
____________________ (“Optionee”):

 

1.Grant. As of the above date, the Bank hereby grants to the Optionee
(applicable provisions are marked):

 

¨ an Incentive Stock Option [as that term is defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”)] to purchase shares of
Common Stock of the Bank at the price stated in this Agreement;

 

¨ a Nonqualified Stock Option to purchase __________ shares of Common Stock of
the Bank at the price stated in this Agreement.

 

The Option(s) granted under this section and as described in this Agreement is
(are) in all respects subject to and conditioned by the terms, definitions, and
provisions of this Agreement and of the Plan. Capitalized terms in this
Agreement which are not otherwise defined but which are defined in the Plan
shall have the same meaning given to those terms in the Plan.

 

The Optionee has been granted Options under the Plan as a result of the
Optionee’s position as an employee of the Bank.

 

2.Price. The Option price is $ for each share.

 

3.Exercise of Option. The Option(s) granted under this Agreement shall be
exercisable pursuant to the terms and conditions of the Plan and as set forth
below:

 

(a)          Right to Exercise: In addition to the terms and conditions imposed
by the Plan on the Optionee’s right to exercise his or her Options, the
following terms and conditions are applicable:

 

(b)          ¨ (Marked if applicable) Annual Installments: Subject to the terms
and conditions of the Plan, the Incentive Stock Options can be exercised in
annual installments as follows:

 

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

 

Subject to the terms and conditions of the Plan, the Nonqualified Options can be
exercised in annual installments as follows:

 

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

               shares beginning on ______________, 20__

 

 

 

 

The right to exercise the Option(s) in annual installments shall be cumulative.
In addition, the Option(s) shall be exercisable upon disability, death,
termination, retirement and a change of control as set forth in the Plan.

 

(c)          ¨ (Marked if applicable) Immediate Vesting: Immediate vesting is
only available for options granted after the initial three years of operation of
the Bank. Subject to the terms and conditions of the Plan, all of the Options
are vested, nonforfeitable and exercisable.

 

(d)          Method of Exercise: The Options granted under this Agreement shall
be exercisable by a written notice to the Secretary of the Bank which shall:

 

(1)         State the election to exercise the Option, the number of shares in
respect of which the Option is being exercised, the person in whose name any
stock certificate or certificates for such shares of Common Stock is to be
registered or to whom any cash is to be paid, his or her address, and social
security number;

 

(2)         Contain any such representation and agreements as to Optionee’s
investment intent with respect to shares of Common Stock as may be required by
the Committee;

 

(3)         Be signed by the person entitled to exercise the Option and, if the
Option is being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to the Bank, of the right of such person or
persons to exercise the Option in accordance with the Plan; and

 

(4)         Be accompanied by payment of the purchase price of any shares with
respect to which the Option is being exercised which payment shall be in form
acceptable to the Committee pursuant to Section 6(e) of the Plan.

 

(e)          Representations and Warranties: In order to exercise an Option, the
person exercising the Option must make the representations and warranties to the
Bank as may be required by any applicable law or regulation, or as may otherwise
be required pursuant to the Plan.

 

(f)          Approvals. In order for an Option to be exercised, all filings and
approvals required by applicable law and regulations or pursuant to the Plan
must have been made and obtained.

 

4.          Non-transferability. The Options granted under this Agreement may
not be transferred in any manner otherwise than by will or the laws of descent
and distribution and during the life of the Optionee, such Options may only be
exercised by the Optionee.

 

5.          Investment Purpose. The Options granted under this Agreement may not
be exercised if the issuance of shares or payment of cash upon such exercise
would constitute a violation of any applicable federal or state securities law
or other law or valid regulation.

 

6.          Expiration. Subject to any earlier expiration pursuant to the Plan,
the Options granted under this Agreement shall expire on _____________, 20___.

 

2

 

 

7.          Escrow. All stock purchased pursuant to an Incentive Stock Option
shall be held in escrow for a period which ends on the later of (i) two years
from the date of the granting of the Option or (ii) one year after the transfer
of the stock pursuant to the exercise of the Option. The stock shall be held by
the Bank or its designee. The Optionee who has exercised the Option shall have
all rights of a shareholder, including, but not limited to, the rights to vote,
receive dividends and sell the stock. The sole purpose of the escrow is to
inform the Bank of a disqualifying disposition of the stock within the meaning
of Section 422 of the Code, and it shall be administered solely for this
purpose.

 

8.          Tax Withholding. All stock, cash and other assets distributed
pursuant to this Agreement shall be subject to applicable federal, state and
local withholding for taxes. The Optionee expressly acknowledges and agrees to
such withholding. The Optionee acknowledges and agrees to the tax withholding
provisions which are set forth in the Plan.

 

9.          Resolution of Disputes. Any dispute or disagreement which should
arise under, or as a result of, or in any way relate to, the interpretation,
construction, or application of this Agreement or the Plan will be determined by
the Committee. Any determination made by the Committee shall be final, binding,
and conclusive for all purposes.

 

10.         Construction Controlled by Plan. The Options evidenced hereby shall
be subject to all of the requirements, conditions and provisions of the Plan.
This Agreement shall be construed so as to be consistent with the Plan; and the
provisions of the Plan shall be deemed to be controlling in the event that any
provision should appear to be inconsistent therewith.

 

11.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid and enforceable under
applicable law, but if any provision of this Agreement is determined to be
unenforceable, invalid or illegal, the validity of any other provision or part
thereof shall not be affected thereby and this Agreement shall continue to be
binding on the parties hereto as if such unenforceable, invalid or illegal
provision or part thereof had not been included herein, unless to do so would
defeat an essential purpose of this Agreement.

 

12.         Modification of Agreement; Waiver. This Agreement may be modified,
amended, suspended or terminated, and any terms, representations or conditions
may be waived, but only by a written instrument signed by each of the parties
hereto and only subject to the limitations set forth in the Plan. No waiver
hereunder shall constitute a waiver with respect to any subsequent occurrence or
other transaction hereunder or of any other provision.

 

13.         Captions and Headings; Gender and Number. Captions and paragraph
headings used herein are for convenience only, do not modify or affect the
meaning of any provision herein, are not a part, and shall not serve as a basis
for interpretation or construction, of this Agreement. As used herein, the
masculine gender shall include the feminine and neuter, and the singular number
shall include the plural, and vice versa, whenever such meanings are
appropriate.

 

14.         Governing Law; Venue and Jurisdiction. Without regard to the
principles of conflicts of laws, the laws of the State of North Carolina shall
govern and control the validity, interpretation, performance, and enforcement of
this Agreement.

 

15.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the Bank, and its successors and assigns, and shall be binding
upon and inure to the benefit of the Optionee, and his or her heirs, legatees,
personal representative, executor, administrator and permitted assigns.

 

3

 

 

16.         Entire Agreement. This Agreement and the Plan constitute and embody
the entire understanding and agreement of the parties hereto and, except as
otherwise provided hereunder, there are no other agreements or understandings,
written or oral, in effect between the parties hereto relating to the matters
addressed herein.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties have set their hands and seals the day and year
first above written.

 

  Premier Commercial Bank       By:      
                                  President       Optionee:        

 

4

 